Per Curiam.
H. P. Petersen, appellee herein, filed a claim in the receivership proceedings brought to wind up the affairs of the Dannebrog State bank, based on two certificates of deposit in the amounts of $1,666.67 and $2,500, respectively. The district court for Howard county found the $1,666.67 item to be a general claim and the $2,500 item to be a preferred claim and allowed both as an off-set against a $7,000 note of Petersen and entered judgment in favor of the receiver of the Dannebrog State Bank and against Petersen for $4,384.66. The receiver has appealed.
We have carefully examined the record and find it to be free from prejudicial error. The judgment of the district court is therefore
Affirmed.